Citation Nr: 1818581	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected PTSD.

2.  Entitlement to service connection for a seizure disorder as secondary to service-connected PTSD.

3.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law




ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had over 20 years of active military service, including from May 1962 to December 1969 and August 1974 to November 1984, when he retired from service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, although the Veteran initially requested a video-conference hearing before a member of the Board on his appealed claims, he withdrew his request in May 2015 correspondence.  Consequently, the Board finds that no further effort need be made to afford the Veteran a hearing on his appeal.  

In his June 2012 Notice of Disagreement, in disagreeing with the initial disability rating assigned for his now service-connected PTSD, the Veteran stated that he cannot work because of his PTSD.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU is an element of all appeals of an initial rating.  Thus, the Veteran's assertion in his Notice of Disagreement raises a claim for a TDIU as part of his claim for an increased disability rating for his service-connected PTSD.  Consequently, the Board has included consideration of entitlement to a TDIU as part of the increased rating issue on appeal.  

The issues of service connection for a seizure disorder as secondary to service-connected PTSD and a higher initial disability rating for service-connected PTSD to include a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

It is as likely as not that the Veteran's service-connected PTSD aided in the development of his OSA.


CONCLUSION OF LAW

The Veteran's OSA is proximately caused by his service-connected PTSD.  38 U.S.C. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has OSA that has either been caused or aggravated by his service-connected PTSD.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In October 2017, the Veteran's attorney submitted a private medical opinion on behalf of the Veteran.  This private physician stated that, based on his experience, an interview with the Veteran, review of the Veteran's claims file, and supporting medical evidence, he feels it is as likely as not that the Veteran's service-connected PTSD aided in the development and permanently aggravates his OSA.  The record includes the article this physician relied upon to support his opinion.

Consequently, the Board finds that the private physician's medical opinion that it is as likely as not that the Veteran's service-connected PTSD aided in the development of his OSA is supported by a reasonable rationale.  The Board finds, therefore, that the preponderance of the evidence is in favor of the claim for service connection for OSA as secondary to the Veteran's service-connected PTSD.  The Veteran's appeal is, therefore, granted.


ORDER

Entitlement to service connection for OSA as secondary to service-connected PTSD is granted.


REMAND

Unfortunately the Board finds that remand of the Veteran's remaining claims is warranted for additional development and consideration of new evidence associated with the claims file since the certification of the Veteran's appeal to the Board.

The Board acknowledges that the Veteran's attorney submitted new evidence in support of the Veteran's claim for an increased disability rating for service-connected PTSD with a waiver of AOJ consideration.  However, the medical evaluation submitted was based upon the evidence that was based upon the record that was before the RO at the time of the October 2012 rating decision and, therefore, the last VA treatment records are from March 2012.    

The Board notes that, subsequent to the submission of this private medical report, the RO associated with the Veteran's claims file current VA treatment records for the period of March 2015 to May 2017 (which come from a different VA Medical Center from the prior records given the Veteran's relocation during the appeal period), and that these records of treatment appear inconsistent with the reports shown in the private reports.  

Given these facts, a contemporaneous VA examination is necessary to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Furthermore, the Board notes that these new records (in addition to the prior treatment records) indicate that the Veteran has received non-VA treatment for his seizure disorder from essentially when he was diagnosed in or about July 2011 (the first VA treatment note it is recorded as having been diagnosed by a private provider).  However, no effort has been made to obtain those private treatment records.  As the Veteran is claiming that this condition is secondary to his service-connected PTSD disorder, these records are highly relevant to the Veteran's claim as they would show the present state of this condition and the effect his PTSD may have had on it.  Thus, on remand, these records should be sought.

Finally, the RO failed to provide notice and assistance with regard to the Veteran's claim that he is unable to work due to his service-connected PTSD.  Such should be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all non-VA medical providers who have treated his seizure disorder from when this conditions was diagnosed (in or about July 2011, or earlier) to the present.  The Veteran should be told he can provide medical release forms for each non-VA provider identified so that VA can obtain his treatment records or he can provide such records himself.  If release forms are provided, all identified records should be obtained.  All efforts to obtain such records should be documented in the claims file.

2.  The Veteran's VA treatment records from March 2012 to March 2015, and from May 2017 to the present, should be associated with his claims file.  

3.  Provide the Veteran appropriate notice and assistance in developing his claim for a TDIU as a result of his service-connected PTSD.  

4.  Please request the Veteran provide documentation regarding the circumstances regarding his leaving his employer in 2006; the records indicate he has reported he "was apparently fired and the union gave him his retirement benefits."

5.  Thereafter, schedule the Veteran for a VA Review PTSD examination to ascertain the current severity of the Veteran's service-connected PTSD utilizing the DSM-5 criteria.  The examiner should review the Veteran's claims file in conjunction with the examination.  All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected PTSD.  The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner should comment on the extent to which the service-connected PTSD impairs the Veteran's occupational and social functioning.  The examiner should consider and discuss as necessary the April 2016 private psychological evaluation.  

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 


6.  Thereafter, readjudicate the Veteran's claims to include consideration of TDIU based on PTSD.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


